Case 6:20-cv-01747-PGB-DCI Document 30 Filed 09/13/21 Page 1 of 2 PageID 238




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,

v.                                            Case No: 6:20-cv-1747-PGB-DCI

LILLIAN SHIFFMAN,

                   Defendant.
                                      /

                                     ORDER

      This cause is before the Court on Plaintiff’s Motion for Default Judgment

(Doc. 25 (the “Motion”)), filed on June 2, 2021. The United States Magistrate

Judge has submitted a report recommending that the Motion be granted.

      After an independent de novo review of the record in this matter, and noting

that Defendant did not timely file any objections, the Court agrees entirely with the

findings of fact and conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed August 23, 2021 (Doc. 29), is

             ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Plaintiff’s Motion for Default Judgment (Doc. 25) is GRANTED.

      3.     The Clerk is DIRECTED to enter a default judgment in favor of the

             United States and against Defendant in the amount of $1,136,710.48
Case 6:20-cv-01747-PGB-DCI Document 30 Filed 09/13/21 Page 2 of 2 PageID 239




            as of October 29, 2019, plus interest and further additions thereafter

            as provided by law.

      DONE AND ORDERED in Orlando, Florida on September 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                       2
